Citation Nr: 1537351	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  08-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for low back disability.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) for the period from January 3, 2012, forward.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to January 3, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to September 1966 and from February 1973 to July 1976.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2007 and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In a November 2011 decision and remand, the Board restored the Veteran's 50 percent disability rating for his low back disability, which had been reduced to 20 percent, and remanded the issues of an increased rating and a TDIU for further development and adjudication.  The matter was again remanded in March 2014.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

In an August 30, 2014, rating decision, of which VBMS indicates the Veteran was provided notice by a letter issued on September 26, 2014, the RO granted service connection for radiculopathy of the left lower extremity and assigned a rating of 40 percent, effective from January 3, 2012, and granted service connection for radiculopathy of the right lower extremity and assigned a rating of 10 percent, effective from April 21, 2014.  There is no indication at this time in VBMS or Virtual VA that a notice of disagreement has been received as to this rating decision.

The issues of entitlement to a rating in excess of 50 percent for low back disability, and entitlement to a TDIU for the period prior to January 3, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  For the period from January 3, 2012, forward, the Veteran is rated as 70 percent or greater disabled due to service-connected degenerative disc disease of the lumbar spine with associated radiculopathy. 

2.  For the period from January 3, 2012, forward, the evidence shows that it is at least as likely as not that the Veteran's service-connected condition of degenerative disc disease of the lumbar spine and related disorders, without consideration of his nonservice-connected disorders or age, renders him incapable of maintaining substantially (more than marginal) gainful employment consistent with his education and employment background.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a TDIU for the period from January 3, 2012, forward, are met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board grants a TDIU for the period from January 3, 2012, forward.  The matters remaining on appeal will be the subject of the remand section of this decision, below.  No aspect of this decision should be construed as an unfavorable determination with respect to the claims on appeal.  Accordingly, the Board need not determine at this time whether the VA's duties to notify and assist the Veteran with respect to the appealed claims have been met in full.

A TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran is in receipt of SSA disability benefits, based in significant part on his low back disability (the SSA medical records have been destroyed, however), and a private physician, J.S., M.D., has written on multiple occasions, though with very limited rationale, to state that the Veteran is totally and permanently disabled due to his degenerative disc disease of the lumbar spine.  

At a VA examination in January 2012, the examiner noted that the Veteran had a high-school level of academic achievement and opined that the Veteran's back pain would preclude a manual-labor job, as his back pain over the years had been aggravated by required movements for a manual labor job such as lifting, bending, pushing, pulling, etc.  He noted that the Veteran had to stop working in 2005 due to back pain.  The examiner strongly emphasized that the Veteran is not trained to perform a desk job and that his educational background was that of a GED.  With an accompanying detailed rationale, the examiner specifically opined that it was at least as likely as not that the Veteran's service-connected condition of degenerative disc disease of the lumbar spine, without consideration of his nonservice-connected disorder or age, renders him incapable of maintaining substantially (more than marginal) gainful employment consistent with his education and employment background.  

An April 2014 VA neurological examiner found the Veteran to have a severe sciatica on the left and a less severe sciatica on the right attributable to the Veteran's service-connected degenerative disc disease of the lumbar spine.

The Veteran is currently rated as 50 percent disabled due to service-connected low back disability from October 1, 2009, forward; 40 percent disabled due to disability left sciatic nerve disability associated with degenerative disc disease of the lumbar spine from January 3, 2012, forward; and 10 percent disabled due to disability of the right sciatic nerve associated with degenerative disc disease of the lumbar spine effective from April 21, 2014.  The combined rating, see 38 C.F.R. § 4.25, is 70 percent for the period from January 3, 2012, forward, and 80 percent for the period from April 21, 2014, forward.  Thus, the schedular criteria for a TDIU for the period from January 3, 2012, for this period are met.  See 38 C.F.R. § 4.16.

The January 2012 VA examiner's well-explained opinion is based on review of the Veteran's occupational history, education, medical history, and detailed examination of the Veteran; it is competent medical evidence of a very high probative value in support of the Veteran's claim for a TDIU.

As both the schedular and qualitative criteria are met for the period from January 3, 2012, forward, a TDIU from January 3, 2012, is warranted.

The matters remaining on appeal will be the subject of the remand section of this decision, as set forth below.  No aspect of this decision should be construed as an unfavorable determination with respect to the issues remaining on appeal.  


ORDER

A TDIU for the period from January 3, 2012, is granted, the appeal is allowed to this extent subject to the law and regulations governing the award of monetary benefits.


REMAND

As noted above, the Veteran has been granted a TDIU for the period from January 3, 2012, forward.  However, the Board requires further medical opinion and examination evidence to determine the proper rating of the Veteran's degenerative disc disease of the lumbar spine and to determine whether a TDIU, extraschedular or otherwise, is warranted for the period prior to January 3, 2012.  

The Board notes that this case was previously referred to the Director, Compensation and Pension, on the matter of whether an extraschedular TDIU is warranted.  The Director issued a determination in October 2012 that an extraschedular rating for a TDIU is not warranted.

From a comparison of the January 2012 VA examination of the low back and an April 2014 VA neurological examination it appears that the Veteran's low back condition has worsened.  At the April 2014 VA examination the Veteran had no reflexes at the left knee, moderately severe paralysis of the left sciatic nerve, and walked with a limp due to nerve and muscular changes in the left leg, whereas in January 2012 it was indicated there was no muscle atrophy and mild radiculopathy on the left.  Thus, in order to rate the Veteran' s degenerative disc disease of the lumbar spine appropriately, the Veteran should be afforded a new VA examination of the thoracolumbar spine that addresses all relevant rating criteria, rather than one limited to neurological manifestations as was conducted in April 2014.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

The questions of the severity of the Veteran's low back disability and whether the Veteran has been unemployable due solely to symptoms attributable to service-connected low back disability for the period prior to January 3, 2012, is a difficult question requiring to some extent the medical parsing out of evolving symptoms and level of disability attributable to service-connected low back disability versus non-service-connected disabilities.  Further, the VA examination opinions over time appear to reflect differences of opinion or changes in the disability picture, or perhaps both, relevant to the extent to which symptoms attributable to low back disability as opposed to nonservice-connected impairments have rendered the Veteran unemployable.  Moreover, the relative severity of the low back symptoms as they had evolved as of the January 2012 and April 2014 VA examinations may cast light retrospectively on the differentiation of service-connected versus non-service-connected disability over the prior several years.  As a result, the Board will request a retrospective medical and vocational rehabilitation or social and industrial survey/opinions for the period prior to January 3, 2012, in seeking to resolve these matters.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation).

On remand, the AOJ should seek to obtain any further identified and available records of treatment for low back disability or neurological disability of the lower extremities.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all potentially relevant and available records of VA and non-VA health care providers who have treated his low back disability, but which may not have been previously received into the VA claims file.  

After obtaining any appropriate authorizations for release of medical information, the AOJ should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.

2.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining-- 

(a) the current severity of all manifestations of his service-connected low back disability, and 

(b) whether it is at least as likely as not (whether there is a 50 percent or greater probability) for any period of time from approximately July 2007 through January 2, 2012, that the Veteran's service-connected condition of degenerative disc disease of the lumbar spine, without consideration of his nonservice-connected disorders or age, rendered him incapable of maintaining substantially (more than marginal) gainful employment consistent with his education and employment background.  

The current examination of the back should be in accordance with all VA protocols for such examinations.

The examiner should specifically provide findings regarding incapacitating episodes, to include a finding as to whether for any period from approximately July 2007 to January 3, 2012, the Veteran experienced incapacitating episodes of intervertebral disc syndrome having a total duration of 6 weeks over a period of 12 months.  The examiner should be advised that for purposes of this determination, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner is referred to the January 2012, VA examiner's opinion, which provided a detailed analysis of the Veteran's disability due to his service-connected low back disability in the context of his educational background and work history.  The report indicates that he has a GED degree and emphasizes that he is not trained to perform a desk job.  The examiner found that it was at least as likely as not that the Veteran's service-connected condition of degenerative disc disease of the lumbar spine, without consideration of his nonservice-connected disorders or age, renders him incapable of maintaining substantially (more than marginal) gainful employment consistent with his education and employment background.  

The AOJ should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed.
 
If it is found that the Veteran was unemployable by reason of service-connected low back disability for any period from approximately July 2007 to January 3, 2012, the examiner should discuss those manifestations of the Veteran's low back disability that rendered him unemployable and the time frame during which the Veteran became unemployable due to service-connected low back disability.

The examiner should provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.  

3.  The records should also be referred for a vocational rehabilitation/social survey report.  Consideration should be given to the Veteran's medical situation prior to January 3, 2012, and offer a report as to the Veteran's employability prior to that date.  All findings should be reported in detail.  If an interview with the Veteran is thought indicated, such should be scheduled.

4.  Thereafter, the AOJ should review the claims file and ensure that no other notification or development action, in addition to that directed above, is required.  If further action is required, such as referral for extraschedular review is indicated, the AOJ should undertake it before further adjudication of the claims.
 
5.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the appellant until he is otherwise notified by the AOJ.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


